Case: 18-31087   Doc# 174   Filed: 03/13/19   Entered: 03/13/19 09:45:53   Page 1 of
                                         32
Case: 18-31087   Doc# 174   Filed: 03/13/19   Entered: 03/13/19 09:45:53   Page 2 of
                                         32
Case: 18-31087   Doc# 174   Filed: 03/13/19   Entered: 03/13/19 09:45:53   Page 3 of
                                         32
Case: 18-31087   Doc# 174   Filed: 03/13/19   Entered: 03/13/19 09:45:53   Page 4 of
                                         32
Case: 18-31087   Doc# 174   Filed: 03/13/19   Entered: 03/13/19 09:45:53   Page 5 of
                                         32
Case: 18-31087   Doc# 174   Filed: 03/13/19   Entered: 03/13/19 09:45:53   Page 6 of
                                         32
Case: 18-31087   Doc# 174   Filed: 03/13/19   Entered: 03/13/19 09:45:53   Page 7 of
                                         32
Case: 18-31087   Doc# 174   Filed: 03/13/19   Entered: 03/13/19 09:45:53   Page 8 of
                                         32
Case: 18-31087   Doc# 174   Filed: 03/13/19   Entered: 03/13/19 09:45:53   Page 9 of
                                         32
Case: 18-31087   Doc# 174   Filed: 03/13/19 Entered: 03/13/19 09:45:53   Page 10 of
                                         32
Case: 18-31087   Doc# 174   Filed: 03/13/19 Entered: 03/13/19 09:45:53   Page 11 of
                                         32
Case: 18-31087   Doc# 174   Filed: 03/13/19 Entered: 03/13/19 09:45:53   Page 12 of
                                         32
Case: 18-31087   Doc# 174   Filed: 03/13/19 Entered: 03/13/19 09:45:53   Page 13 of
                                         32
Case: 18-31087   Doc# 174   Filed: 03/13/19 Entered: 03/13/19 09:45:53   Page 14 of
                                         32
Case: 18-31087   Doc# 174   Filed: 03/13/19 Entered: 03/13/19 09:45:53   Page 15 of
                                         32
Case: 18-31087   Doc# 174   Filed: 03/13/19 Entered: 03/13/19 09:45:53   Page 16 of
                                         32
Case: 18-31087   Doc# 174   Filed: 03/13/19 Entered: 03/13/19 09:45:53   Page 17 of
                                         32
Case: 18-31087   Doc# 174   Filed: 03/13/19 Entered: 03/13/19 09:45:53   Page 18 of
                                         32
Case: 18-31087   Doc# 174   Filed: 03/13/19 Entered: 03/13/19 09:45:53   Page 19 of
                                         32
Case: 18-31087   Doc# 174   Filed: 03/13/19 Entered: 03/13/19 09:45:53   Page 20 of
                                         32
Case: 18-31087   Doc# 174   Filed: 03/13/19 Entered: 03/13/19 09:45:53   Page 21 of
                                         32
Case: 18-31087   Doc# 174   Filed: 03/13/19 Entered: 03/13/19 09:45:53   Page 22 of
                                         32
Case: 18-31087   Doc# 174   Filed: 03/13/19 Entered: 03/13/19 09:45:53   Page 23 of
                                         32
Case: 18-31087   Doc# 174   Filed: 03/13/19 Entered: 03/13/19 09:45:53   Page 24 of
                                         32
Case: 18-31087   Doc# 174   Filed: 03/13/19 Entered: 03/13/19 09:45:53   Page 25 of
                                         32
Case: 18-31087   Doc# 174   Filed: 03/13/19 Entered: 03/13/19 09:45:53   Page 26 of
                                         32
Case: 18-31087   Doc# 174   Filed: 03/13/19 Entered: 03/13/19 09:45:53   Page 27 of
                                         32
Case: 18-31087   Doc# 174   Filed: 03/13/19 Entered: 03/13/19 09:45:53   Page 28 of
                                         32
Case: 18-31087   Doc# 174   Filed: 03/13/19 Entered: 03/13/19 09:45:53   Page 29 of
                                         32
Case: 18-31087   Doc# 174   Filed: 03/13/19 Entered: 03/13/19 09:45:53   Page 30 of
                                         32
Case: 18-31087   Doc# 174   Filed: 03/13/19 Entered: 03/13/19 09:45:53   Page 31 of
                                         32
Case: 18-31087   Doc# 174   Filed: 03/13/19 Entered: 03/13/19 09:45:53   Page 32 of
                                         32
